11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Bernardo Ruiz,                               * From the 29th District Court
                                               of Palo Pinto County,
                                               Trial Court No. C50204

Vs. No. 11-22-00207-CV                       * August 11, 2022

Adriana Ruiz                                 * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Bernardo Ruiz.